R-744




Dr. Theophilus'S. Palnter, President
The University of Texas    '
Austiy 21, Texas          Opinion No. V-399
                          Re:   Applicability of Artl-
                                c3.e2654b-1, exempting
                                certain students who
                                are veterans from pay-
                                ment of school fees,
                                to the payment of ac-
                                tivity fee authorized
                                by s. B. 228, 50th Leg.,
                                R. S., 1947.
Dear Sir:
                          r
                          \,
          Your request for an' opinion reads, in part,
as follows:
          "Certain veterans who are exempt from
     the payment of those fees covered by Arti-
     cle 2654b-1 as amended have ralsed the ques-
     tion as to whether they are exempt from the
     payment of the student activity fee estab-
     lished as ayrequired fee by the Board of Re-
     gents of ThkUnlversity of Texas pursuant to            ,
     the provlslons of Senate Bill No. 228."
          Supplemental facts verbally supplied by you
are to the effect that there are approximately one hun-
dred students presently registered In the University
who, for one reason or another, are not eligible for
educational benefits under the "G. I. Bill of Rights"
(Public Law No. 16 78th Congress and Public Law No.
346, 78th Congressj, but are veterans within the mean-
ing of the exemptlon contained in Article 2654b-1,
V.C.S. It is expected that this number ~111 Increase
during the next several years. Your inquiry relates
to student veterans coming within this category.
          Based,upon these facts, the questlon thus
presented is whether veterans who are exempt from the
payment of fees under Article 2654b-1, supra, and who,
Dr. Theo,nhilusS. Painter - Pe.gf?
                                 2               v-399


for one reason or another, are not eligible for educa-
tional benefits under the “G. I. Bill of Rights,” are
exempt from the pajrmentof the student “activity fee”
provided For in Senate Bill 228, Acts of the 50th Leg-
islature, Regu1a.r+ssi.on, 1947, Chapter 66, p, 96.
          In answering this,question,,it is necessary
to review the legislative history of the several dif -
ferent statutes involved,
          The 40th Legislature ct its Regular Session
In“1927 enacted whet is now Article 2654n,,V.C.S. This
Article provides, in part, as Tallows :
          “Sec. 1. No Ste.teeducations1 instltu-
     tion shall collect from the student thereof
     any tuition, fee or charge of any kind’vhat-
     ever except as permitted by this Act, end no
     student shell be refused admission to or dls-
     cha.rgedfrom any such institution for the
     non-pament of any tuition, fee or charge ex-
     cept as permitted in,thi$ Act.
           "SBC * 2.  Any such educational institu-’
     tion may collect from each student a matric-
     ulation fee of not to exceed thirty’($30)
     dollars for any term of nine months, and lab-
     oratory ch:!rgesto cover actual laboratory
     mn teri.:,‘?s
                 ;:nd3u.n:)l
                          ies used by such stud.ent
     not tt)cxceod.j.nany event four (:j4cCO)dol-
     lars fnr e.nyone year from o,nyone student
     in Any one lobOrAtory course. O . 1
          “Sec. 3 a’ The words ‘State oducational        ,
     Fnstituti.ons’as used.in this Pet nhell in-
     clude the following and my branch thereof:
     The University of Texas; , + .
           “Set c 4, Nothing in this Act shall pre-
     vent the collection of fees or chrrges volun-
     terily ?ri.tl by the students to cover the ex-
     pense of student activi~ties ; provided, how-
     ever, that the same shall never be made com-
     pulsory or required by the educationel insti-
     tution ns a conditi.onprecedent to a student
     entering or continuing at ssi.dinstitu-
     tion.
DP, Theophilue S, PaIntap - Page 3.                                            v-399


         -1m 1933 ths 43~d Uglalatu~e at its Ffmt
Call&l Session emoted wPx&%am now th% ffr3t two Sec-
tions of Aptfole 2654b-1, v.C,S, It Is the~efn pro-
vided, In pvart,as follovvs           ..,
              Yl%C* 1, Tim gavemfmg boards of the
       sev%Pal fnstftutloa3 of &oll.%giat%P&w&,
       suppoPt%d en whole 01"in p.wt by publiC
       fund3 app~op~feptadfrom the Stat% TF%a3wy',
       am hs~eby authcr~zad amd directad to 'ex-
       &apt analexempt al.1~~tfeens of T%xa3, vho
      *have resfded in ?exere fop a paHod of not
       less than twelve (12) mom%hs PPLfOPto $tl%
       da%% ofp~*%g?.3trat~on;and‘;sho  ~nrvsd dwfng
      ,the Sp&nfnh-Am.srlcanand/or dwing the Wopld
       War as MWSSS OP fn the errqwdfames of th%
       mnftea   3tertes d~wfng C,hi3
                                   World War; erna who
       ~2% honorably dfseh3z~gadthcwefrom, from
       the pEqwSat of !sill  dw3, fens and ChaPgee
       wb.%tsoev8P,fmelufi:i_t~g~Pacts
                                     for eo~~sspo~d-
       emee eouPses; prov~d@si,how~w-E+l~~ that the
       foregofm ex%mptfora3klal.l   n.otkz:a
                                           constzuod
       to apply to depos,its,auoh ~9 X1.blra~y,   or
       laboratory deposits, vhieihmay t% requf~od
       it2ths natum of a sacur4ty for tk return
       of OP propor cap% of property loan& fop the
       U38 of st~udstats,  tlOPto any Pees oP,chtwg%3
       for ,l.odg9mg,bo&md OP clothfmg‘ D 0 *'ls
          APt,,f@le
                  2ij54b-13i-,ood,a3
                                   enaet,%din 1933, un-
tll Sectiou 3 w?s add.%dby the 46th LegfFulatw%, effec-
tfve.May 15,'1943, Tkis latt%fuseet%oizsaa3eE&cted to
extend p~erious World W&w % %uftYoa a.ndf%e exemptions
In   stats    colleges        clrtxlamfvvar3ltli.ss    to   veteren3     or    World
War II*       The seotion maas,                irepa&., as follows:                    ,

            "See. 3. All of"th% etbowesand for@-
       goimg pPoviaiotls)eotlaft~onsarace
                                        batmfft3
       h%r%inahov% in thP3 Ar-Cialapravi.dedfol?
       in sectrom 1 and In Se~tlorl2 3hnll apply
       and    BCCPU8     to    the   b2nofit     cf   ull   niwses,
       memb%re of the Woman's A3'mg&~LX.lfa:Fy.
                                             C!oPpS,
       Flom%n'sAuxflicwg Volu.nt%%rEmerganay Serv-
       ic%, snd.all membess of th% Uuited Stsat‘es
       armed ~;OPDO~,regMPdl%43 of WhetlET lxm%s%~~S
       of.the Unftxd St&e3 Army or of t&e IIrif,t%id
       States lkvy OF 0~3 Dnfted State3 Coast Gwrd,
       who    t15ve, OP me   now   88rvfmg,            o.??who    may   aft-
       ep    the  passage  0r this    Act,            serve  FQ   the
.Dr. Theophilus S. P&iUt8P - Page 4                    v-399


      armed forces of the Unlted States of America
      during the present World War Number II . . .'
           The 49th Leglsl&ture Regular SeBslon, 1945,              :;
                                                                     ?L
                                                                      ,
                                                               :     ;~f:
 added Section 4 to'Artlcl.82654b-1: It reads, in part,            .,-‘~$
                                                                        ,
                                                                   i,,ij(
 83 follows:
           “Sec. 4. The exemption from the payment
      Of due3, f%8s, and charges as provided here-
  L   in&bove In Section 1 and Section 3 of thls
      Art1018 shall not apply to or include honor-
      ably discharged members of such United States
      Armed Forces, or other persons hereinabove
      named, who are eligible for education or
      training benefits vrovided by the United
      States Government under Public Law No, 16,
      mth Congress, or amendments thereto, or
      under Public Law No. 346, 70th Congress, OP
      amendmenta thereto, or under any other Fed-
      eral legislation that m&y be in force at the
      time of registration In the college concerned
      of such %x-service man or woman. . . .'I (Pm-
      phssls ours)
           The 50th Legislature, Pe ular Session, 1947,
 enacted Chapter 66 (Senate Bill 22ti supra) amending
 Sect,ion4 of Article 2654a, so as t; hereafter re&d and
 provide as follows:
           “sec.   4.   Each of the governing boards
      of the various Institutions of higher edu-
      cation named in Sectlon 3 of this Article is
                                                               ,
      expressly authorized, whem deemed necessary
      by-said governing board, to require and col-
      lect a fee or charge from all students req-
      l.SterlngIn said institution to cover the
      costs of student services which the s&Id
      governing board deem necessary or helpful in
      csrrglng on the educational function3 of the
      Institutions, these services to include such
      serv%ces as textbook rentals, recreational
      activltles, health and hospital service, art-
      ists and lecture courses, debating and ora-
      torical actlvltles, student publications, snd
      other approved student activities; provided
      however, that no student Shall be required
      to pay for such services more than Fifteen
                   ars per semester or entire sum-
                    All fees and charges whleh hsve
Dr. Theophllus 9. Painter - Page $             ,’   v-,399



        heretofore been collected, charged oreat-
        tempted to be collected by the various ln-
        stltutlons of higher education for any of
        the purposes named in this section under the
        heading of,student.serv,lces,regardless of
        the name’by which such fee was designated,
        all oS.~whlchfees having.been charged, col-
        lected or attempted to be collected under
        authority of Article 2654-a or 2654-c of the
        Revised Civil Statutes of Texas, are hereby
        in all respects validated, confirmed, ap-
    L
        proved and authorized a8 though they had been
        authorized.,
                   and oolleoted by specific order
        of the varloua governing boaPdar” (Erupila313
        ours)

         - Pursuant to the provlalona of Section 4, Ar-
tlcle 2654a, V.C.S., as now amended, the Board of Re-
genta of The University of Texas has exercised the dls-
cretlon given It by the Act and established as a re-
  uired fee an “actlvlty fee” in the 8nm of Fifteen
9 $15 .oo)~Dollars. This “activity See” became effec-
tive a8 O’Sthe beglnnln of the first semester of the
present,school year (19 &T-1948).
            We know from a study of the records of the
 University that the agencies of the University deriv-
 ing financial support from the “activity See” are: (1)
 Athletrc Council; (2) Cultural Entertainment; (3) Cur-
 tain Club; (4) Wcmen’s i3Zee Club; (5) Men’s Glee Club;
 (6) Longhorn Band; (7) Oratorical Assoostion; (8)
 Co-Ed Handbook; (9) ~studentOowernmanti and (l.0)Texas
 Student Publications. &me of these;agencies receive
 any support from State appropriations provided by the       ,
 Legislature to the University. (See appropriations for
,Educetlonal Institutions of Righer LeermIng, 50th Leg-
 islature, R. S. ,1947, Chapter 339. ) Yet the money de-
 rived from the I’activityftte”supports and provides
 facilities for the conduct of these enumerated extra-
 currioular activities OS social, recreati.onal,and ed-
 qcatlonal natures. There Is no longer any doubt that
 these activities come within the functions of a pres-
 ent d8y Univereity.   Rainoy v. Malone, 141 9. W. (2d)
 713 (Tex. Clv. App. 1940) 0 Certainly such activities
 aid in the development of what vas described In early
 debates and mesaaRes a8 a “unlversltv of the first
 class. ” See &neYdlct’s History OS The University of
 Texas
 -P      pp. 23, 26, 233, 238, 255.
Dr. Thsophllus 5. Painter - Page 6                v-399


           It is a wellestablished rule of statutory
 eonstruotlon that the Intent of the Leglslature as
 expressed in statutoryenactments may be gathered from
 statutes relating to the same,subject ratter--statutes
 Id.par1 mater&.   Thls rule is based on the presumption
,thet whenever the Legislature enacts a provision It has
 lo mind the previous statutes relating to the same sub-
  ect matter. 2,.Sutherland Statutory Construction 535,
 B 5201.

          The above.rule is applicable tothe statutes
under consideration because Artiole 26548, supra, deal-
ing with the subject of tuition, fees, and char es In
State educational institutions, and Article 265&b-l,
supra, dealing with the exemption of veterans from pay-
ment of fees end charges in State educationaL $nstitu-
tions, are in par1 mateHa.
          In Section 1 of Article 26548, supra, “any
tuition, fee or charge of any kind whatever’ Is prohib-
ited except as speoiflcally permitted. ~Seotlon 2 of        -
this Article suthorize@ ,and.treats with matriculation
and laboratory fees. Seotlon 3 names the State,schools
included within the Act, and then Section 4, as It ex-
isted prior to its amendment by the enactment of Senate
Bill 228, expressly treats with a student “activity
fee” by providing ‘not,hing,inthis Act ahall prevent
the collection of ,fees or charges voluntarily paid by
the students to cover the expense of student activi-
ties.” It Is thus apparent that ,studentactivity fees,
as provlsledfor insection 4, were placed in a different
classification and category from “tuition, fee or charge
of any’kind vhatsoevsr” and “matrfculation” and “gabore-
tory” fees mentioned in Sections 1 and 2,
           When the LegZsleture enaoted Seotion 1 of ii&
title 2654b-1, aupra, a phrase similar to that found $n
Article 2654a, supra, is used; and it is provided that
the veteran shall be exempted from the payment of “all
dues, fees and charges whatsoever.” Xnasmuch as the
phrases “tuition, fee or oharge of any kind whatever”
Snd “matriculation fee” as ,used Ln ArtFcle 2654a patent-
ly do not include student “activity  f%es,” the phrase
 “duea, fees, and charges whatsoever” aa used in Section
1 of Article 2654b-1 is not to be construed as lnoluding
student “activity fees.” Purthormore, the student ac-
tivity fee orQ$.nally provided for in Section 4 of Ar-
ticle 26540, supra, was permissive, and it was not there-
fore necessary to exempt a etudont from its payment.
: Dr. Theophllus 3. Painter - Page 7                   v-399


 Articles 2654a and 2654b-1 being In pri  materla,  it
 necessarily follows that the Legislature In exempting
 the veteran from the payment of all "dues, fees and
 charges what~soever"in Article 2654b-1 intended to ex-
 empt him from the pa ent of those fees muired     by the
 terms of Article 265f?
                      a. 2 Sutherland Statutory Con-
 struction 530, supra.
           The Legislature in amending Section 4 of Ar-
 tIcle 2654a, supra, so as to require a fee or charge
 from 811 students to cover the cost of student aotlvl-
 ties could have easily provided for an exemption from
 payment In favor of the class of veterans covered by
 this opinion If it had so Intended. Cf. Article 2589f,
 V.C.S. (Said Article, which was enacted In 1945, spe-
 cifically provides that any student exempt from the pay-
 ment of the tultlon fee shall be exempt from payment of
 the Texas Union fee therein provided for.) It did not
 see fit to do so.
           Therefore, it la our opinion that veteran etu-
 dents who are exempt from the payment of fees by Article
 2654b-1, Sections 1 and 3, V.C.S., are not exempt from
 the payment of the student activity fee provided for In
 Chapter 66, Acts of the 50th Legislature, Regular Sea-
 slon, 1947.
                       SUMMARY
           The exemption extended to veteran stu-
      dents by Artlole 2654b-1, Sections 1 and 3,
      V.C.S., does not operate to exempt such vet-              ,
      eran students from the payment of 8 student
      activities fee required by State College
      Boards under Senate Bill 228, Acts of 50th
      Legislature, Regular Session, 1947, Chapter
        , P.,96.
                                  Yours very   truly
                            ATTORNEY GENERAL OF TEXAS

                           '&